Citation Nr: 0506182	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for bilateral hearing loss.  In January 2004, a Decision 
Review Officer of the RO also denied the veteran's 
application to reopen the claim.


FINDING OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The claim for service connection for a bilateral hearing 
loss was previously denied in an August 1992 RO decision that 
the veteran did not timely appeal.  Evidence received since 
then is cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral hearing loss, and 
the August 2002 RO decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran served on active duty in the 
United States Air Force from February 1952 to January 1956.  
Service medical records from this period show no pertinent 
problems.  On examination at separation, he denied having any 
hearing problems.

In August 1992, the RO denied the veteran's claim for service 
connection for bilateral hearing loss.  The veteran did not 
appeal, and the decision became final.  38 U.S.C.A. § 7105 
(West 2002).

On January 8, 2002, the RO received the veteran's application 
to reopen the previously denied claim for service connection 
for bilateral hearing loss.

According to August 2001 private medical records, the veteran 
had a history of bilateral high-frequency sensorineural 
hearing loss.   

In a February 2003 letter submitted by the veteran, the 
veteran contended that his hearing loss was incurred while he 
was stationed in Korea as a radio operator during the Korean 
War.  The veteran claimed that as a result of enemy 
transmission of a strong radio signal intended to "jam" 
communications, he experienced pain and hearing loss for 
hours after the transmissions.  These episodes allegedly 
caused the veteran's current hearing problems.  The veteran 
further contended that at that time there was no treatment 
available for this problem.

In a June 2003 letter submitted by the veteran, the veteran 
contended that because there was no treatment available for 
his hearing problems, the occasions on which he reported for 
sick call for hearing loss were not logged in his records.  

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
May 2003, that is, after the date of the VCAA's enactment on 
November 9, 2000.  Even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of this claim.  
The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  Because, as explained in more detail below, the 
veteran has not presented new and material evidence to reopen 
his claim, it does not appear that the duty to assist 
provisions of the VCAA are applicable in the instant appeal.
 
That notwithstanding, the Board finds that all notification 
and development action needed to render a fair decision on 
the petition to reopen has been accomplished. The Board notes 
that the RO sent the veteran correspondence in February 2003, 
and a statement of the case in January 2004.  Taken together, 
these documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision.  There can be no 
harm to the veteran, as the VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to notify 
the veteran."  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  The Board will now address the merits of the 
veteran's claim.

B.	Application to Reopen a Claim for Service Connection 
for Bilateral Hearing Loss

The veteran claims that he is entitled to service connection 
for bilateral hearing loss.  This claim was previously denied 
in an August 1992 RO decision, which the veteran did not 
appeal.  Unappealed RO decisions are final, with the 
exception that a claim may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  This regulation as cited 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
the condition in issue was submitted in January 2002 and 
therefore, the cited version of the regulation applies.

At the time of the final RO decision in 1992, the evidence of 
record included the veteran's service medical records.  
Neither the veteran's entrance examination, dated in February 
1952, nor his separation examination, dated in January 1956, 
indicate hearing problems.  Also, at that time, the evidence 
included the veteran's statement (on his April 1992 claim) 
that he had been hard of hearing since an injury in 1953.

After the denial of his claim, many years passed before the 
veteran again claimed entitlement to service connection for 
bilateral hearing loss.  Newly received evidence includes 
more detailed allegations from the veteran.  While the 
additional factual allegations relating to enemy "jamming" 
of communications and the impact this had on his hearing are 
new, they are not material.  The veteran, as a layperson, is 
not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While he can describe symptoms (including worsening of 
symptoms), he lacks the medical competence to relate those 
symptoms to a particular circumstance, such as service.
 
The veteran additionally submitted private medical records 
dated from August 2001 which show that he currently has 
bilateral high-frequency sensorineural hearing loss.  While 
this evidence is also "new," it is not material because it 
has not been shown to relate to a previously unestablished 
fact that presents a reasonable possibility of substantiating 
the veteran's claims for service connection for bilateral 
hearing loss.  The evidence does not, when viewed in the 
aggregate, indicate in any way that the veteran has a hearing 
loss that had its onset in service or was otherwise related 
to any incident of service; or that sensorineural hearing 
loss was manifested within the first post-service year.  
Instead, this newly received evidence merely reflects that 
the veteran currently suffers from a hearing loss disability 
for which he requires a hearing aid, but it does not contain 
any medical reference that tends to establish that such 
disability was either incurred in or aggravated during his 
period of active duty service. 

The veteran claims that his current bilateral hearing loss is 
a result of his service.  However, as a layman, the veteran 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Espiritu, supra.  

The Board concludes that new and material evidence has not 
been submitted since the August 1992 RO decision.  Thus, the 
claim for service connection for bilateral hearing loss may 
not be reopened and the prior RO decision remains final.


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


